                     Case 4:20-cv-00466-KGB Document 18 Filed 05/20/20 Page 1 of 2


AO 187 (Rev. 7/87) Exhibit and Witness List




                                       United States District Court
                                                    Eastern District of Arkansas
Dan Whitfield & Gary Fults                             Thurston                                             EXHIBIT AND WITNESS LIST
                                               V.
                                                                                                          CASE NUMBER: 4:20-CV-00466-KGB

PRESIDING JUDGE                                             PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
Kristine G. Baker                                          James C. Linger                                           Nicholas J. Bronni
TRIAL DATE(S)                                               COURT REPORTER                                           COURTROOM DEPUTY
May 27, 2020                                               Select Reporter...                                        Select Deputy...
 PLF.   DEF.        DATE.
                                   MARKED ADMITTED                                        DESCRIPTION OF EXHIBITS. AND WITNESSES
 NO.    NO.       OFFERED


                                                           Dan Whitfield

                                                           Gary Fults

                                                            Richard Winger

                                                           Meghan Cox

                                                           Any witness identified by Plaintiffs or called to testify by Plaintiffs.




        1                                                   Declaration of Peyton Murphy (including Exhs.1A and 1B)

        2                                                   Declaration of Meghan Cox




include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                               Page 1 of    Pages
                       Case 4:20-cv-00466-KGB Document 18 Filed 05/20/20 Page 2 of 2

AO 1 87A (Rev. 7/87)             EXHIBIT AND WITNESS LIST - CONTINUATION
Dan Whitfield & Gary Fults                Thurston
                                     V.
                                                                  CASE NUMBER: 4:20-CV-00466-KGB
PLF. DEF.          DATE
                             MARKED ADMITTED           DESCRIPTION OF EXHIBITS AND WITNESSES
NO. NO.          OFFERED




                                                                                         Page   of   Pages
